 TAMPA SAND & MATERIAL COMPANY, INC.621unit for the purposes of collective bargaining, with respect to rates ofpay, wages, hours of employment, and other conditions of employment.CHAIRMAN HERZOG and MEMBERMURDOCK took no part in the con-sideration of the above Supplemental Decision and Certification ofRepresentatives.TAMPA SAND & MATERIAL COMPANY, INC.andUNITED STONE ANDALLIED PRODUCTS WORKERS OFAMERICA, CIO,PETITIONER.CaseNo. 10-RC=1052.July26, 1951Second Supplemental Decision and OrderOn December 8, 1950, the Board issued a Decision and Direction,of Election in the above-entitled proceeding, finding that a unit of allemployees at the Employer's concrete products plants at Tampa,Florida, excluding office and clerical employees, professional em-ployees, guards, watchmen, and supervisors as defined in the Act,was appropriate for purposes of collective bargaining within themeaning of Section 9 (b) of the Act.'On January 8, 1951, the Peti-tioner won the election thereby directed by a vote of 134 to 3.Of atotal of 170 ballots cast, 31 were challenged.The majority of thechallenged ballots was cast by employees whose inclusion in the unitwas first disputed by the parties at the time of the election, and hadnot been formally resolved by the Board's Decision and Direction.Asthe challenged ballots were insufficient in number to affect the resultsof the election, the Petitioner was thereafter certified as representa-tive of the employees in the stated unit.2On March 13, 1951, the Petitioner requested that the Board clarifythe certification by the specific inclusion of employees at the Em-ployer's asphalt plant, and cement finishers, laborers, and truck driversassigned from the sand yard main property of the Employer to variousITampa Sand c6 Material Company, Inc.,10-RC-1052, not reported in printed volumes ofBoard decisions.Pursuant to the provisions of Section 3 (b) of the Act,the Boaid hasdelegated its powers in connection with this case to a three-member panel[ChairmanHerzog and Members Murdock and Styles].2The Intervenor,Local 925 of the International Union of Operating Engineers, AFL,filed objections to the conduct of the election on the ground that the Board agent conduct-ing the election erroneously notified certain employees whose inclusion in the unit wasin dispute,that lie would challenge their ballots.The objections were investigated by theRegional Director for the Tenth Region who thereafter issued his report in which hefound that the objections raised no substantial or material issues with respect to either theconduct or results of the election and recommended that they be dismissedNo exceptionshaving been filed to the report of the Regional Director,the findings therein and therecommendation to dismiss were adopted by the Board.In making his report,the RegionalDirector specifically did not make any finding on the issue of whether the challengedemployees were properly within the bargaining unit found appropriateTampa SandctMaterial Company,Inc,10-RC-1052(Supplemental Decision and Certification)not re-ported in printed volumes of Board decisions.95 NLRB No. 76. 622DECISIONS OF NATIONAL LABOR RELATIONS BOARDconstruction projects in and around the city of Tampa. Pursuant toan order of the Board reopening the record and remanding proceedingsto the Regional Director, a hearing was held before Charles M. Paschal,Jr., hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed .3The Employer operates a block manufacturing plantand storageyard, a sand and raw material storage yard, and a ready-mix concreteplant.The parties agree that the appromixately 177 employees work-ing at these locations are within the unit as it is presently comprised.The Petitioner contends, however, that 14 employeesat anasphaltplant operated by the Employer and 32 other employees working onconstruction projects for the Employer are also within the unit foundappropriate and requests amendment and clarification of the certifica-tion to specifically include those employees.The Employerassertsthat neither the asphalt plant nor construction project employeesshould be within the appropriate bargaining group.Twenty-five ofthe employees in the disputed groups cast challenged ballots at theelection.The Employer owns and operates an asphalt plant located approxi-mately 5milesfrom the remainder of its operations.The plant pro-duces paving materials, at a fixed fee per ton, for another businessfirm which furnishes the raw materials and uses the entire production.There is no interchange of materials or personnelamongthe asphaltplant and the other operations of the Employer.The 14 employeesassigned to the asphalt plant are separately supervised and have nocontact with the remainder of the Employer's work force, althoughtheir rates of pay are comparable.Under these circumstances andupon the entire record, the Board finds that the employees at theasphalt plant are not a part of the bargaining unit found appro-priate for the employees at the concrete products plants of the Em-ployer and denies the request to clarify and amend the certificationto include that group within the bargaining unit.In addition to the manufacture of concrete and allied products, theEmployer also contracts to perform certain types of concreteconstruc-tion work in the course of which it furnishes the materials and labor.There are 32 employees, classified respectively as cement finishers,At the reopened hearing,the Employer renewed its motion for dismissal of the petitionherein on the grounds that its operations were not within the jurisdiction of the Board.For the reasons stated in the previous decision in this case and inTampa Sand & MaterialCompany,91 NLRB 865, the motion is herewith denied.4The parties are agreed that temporary employees now assigned to work at a specialproject in St. Petersburg,Florida, should not be included in the unit.While the Petitionerrequested that employees in the concrete placement division classified as truck driversshould be included in the unit the record shows that no employees in that group are soclassified.. TAMPA SAND & MATERIAL COMPANY, INC.623ishers, with the assistance of their apprentices and the laborers, dothe finishing and placement of concrete at the projects where they areunder the separate supervision of the Employer's foremen.Materialsused at the construction projects are hauled to the job sites by employeeswho are admittedly within the bargaining unit.The concrete place-ment crews report for work either at the sand yard main propertyof the Employer or at the project itself while it is in progress.Whilethe work hours of these employees sometimes vary from those of theother employees of the Employer, and there is no interchange ofemployees in the placement crews and the other plants, allemployeesare on a central payroll and receive top supervision from the mainplant.Upon these facts and inasmuch as the cement finishers,appren-tices, and laborers are engaged in work which is a supplement to thatof employees working at the concrete plants, the Board finds that theseemployees are included within the unit referred to. in the Decisionand Direction of Election in the instant proceeding.Accordingly,the Board grants the request of the Petitioner to clarifyand amendthe certification to specifically include cement finishers, apprentices,and laborers in the concrete placement division of the Employer .5 TheBoard will further direct that the certificationbe amended to spe-cifically exclude foremen6 in the concrete placement division, andemployees working at the Employer's Tampa asphalt plant.OrderIT IS HEREBY ORDERED that the Supplemental Decision and Certifica-tion of Representatives be, and it hereby is, amended specifically toinclude in the unit therein referred to, all cement finishers, apprentices,and laborers in the concrete placement division of the Employer'sTampa operations, and to specifically exclude all foremen in the con-crete placement division, and all employees at the Employer's asphaltplant.SeeWeyerhaeuser Timber Co.,81 NLRB 472. The Employer contends that an elec-tion should be directed to determine whether these employees wish to become a partof the bargaining unit.We find no merit in this contention.The concrete placementcrew employees are and were a part of the bargaining unit found appropriate in theDecision and Direction of Election in this proceeding.While it is true that the unitplacement of these employees was not litigated at the hearing preceding the Board'sdecision,as found herein they are a constituent part of the unit found appropriate.Although some of the employees in this group were challenged as voters in the election,the Board notes that their ballots could not have been determinative of the result.O The parties agreed and the Board finds that William Cooper andTroyCrews, regularforemen, and G. K. Philpot,acting foreman,are supervisors within the meaning of theAct and should be excluded from the bargaining unit.